Bon. J. M. Falkner,Gnmissioner
state Departmentof Banking
Austin,Texas                opinionNo. V-13l.l.
              i’                      Re: Applicabilityof Senate
        _.                                Bill No. 339, Acts 52ud
                                          Legislature,1951, to
                                          loanand brokerageocm-
                                          panies organizedunder
                                          seotiolls43, 49, and 50
                                          of Article1302 and un-
Dear sir:                                 der Article1303b, V.C.S.

             Pour requestfor an.opinionreads, in part, as fol-
lows:

         Vi.ssirmingthatSenateBill No. 339 passed
    at the last Sessionof the Legislatureis or
    will subsequentlybeheldtobeavalid      law,
    w%llitbe necessaryforloanandbrokerage com-
    panies,heretoforeor&auiaedunder Article1302,
    lX?b,haviuga capitalstock of $5O,OOO.OOas
    requiredin Senate Bill 339, to amend their
    charters,or can they enjoy the additional~iv-
    ileges granteduuder SenateBill 339 without
    an srmndlmnt?"

          SenateBill 339, Acts 52nd Leg., 1951, ch. 472, p.
832, provldesin part:

         "section1. Corporationsheretoforeformed
   or hereafterto be formed for the purposesspeci-
   fled in Seotlons48, 49, and 50 of Article 1302
   and Article1303b, Revised Civil Statuteeof the
   State of Texas for 1925, am3 bavlng a minimm paid-
   illcapitalof Fifty Thousand (d50,OOO.CC)lbl3ars
   shall, in additionto the powers conferredupon
   corporations    by the   general    corporate   law,   have
   the folloulugpowers. . . .s

         The additionalpowers grantedto those corporations
mentionedin the first paragraph of Section1 are set out in
Bon. J. M. Falkner,Page 2   (V-1311)



detail along with the obligationswhich attach to the exer-
cise of the enumeratedpowers. SenateBill 339 is a compre-
hensive set of regulationsfor loan and brokeragecompanies,
and most parts of it have no bearingupon the questionpre-
sentedhere; hence the statutewill not be quoted.

         Subsections48; 49, and 50 of Article 1302, V.C.S.,
authorizecorporationsto be formed for the followingpur-
poses:

         "46. To accumulateand lend money without
    bankingor discountingprivileges."

         "49. For any one or more of the following
    purposes: To accurrmLBfeand lend money, purchase,
    sell and deal in notes,bonds and securities,but
    tithoutbankingand discountingprivileges;to
    act as trusteeunder anylawfulexpress trustcom-
    mltted to them by contractand as agent for the
    performanceof aq lawfulact."

         "50. To subscribefor, purchase,Invest in,
    hold, own, assign,pledge and otherwisedeal In
    and disposeof sharesof capitalstock, bonds,
    mortgages,debentures,notes and other securities,
    obligations,contractsand evidencesof indebted-
    ness of foreignor domesticcorpxations not oom-
    petingwith each other inthe same line ofbusi-
    ness; providedthe powersand authorityherein oon-
    ferred shall in no way affect any provisionof the
    anti-trustlaws of this State."

         Article1303b, V.C.S.,provides:

         "d privatecorporationmay be formed for anJ
    one or more of the followingpurooses;without
    banking or insuranceprivileges)to accumulateand
    loanmoney~ to eell and dealinnotas, bonds and
    seouritlea;to act as Trusteemxler aqv lawful ex-
    press trust oonnnittedto it by oontraotor W.l,
    or under appointmentof aw court having jurlsdlo-
    tdon of the subjectmatter,and as agent for the
    performanceof any lawfulacts to subeorlbefor,
    purchase,invest in, hold, own, assign,pledge and
    otherwisedeal In and disposeof shares of capital
    stooks,bonds, mortgages,debentures,notes and
    other securitiesor obligatlona,contractsand evi-
    dence of indebtednessof foreignor domesticcor-
    porationsnot competingwith each other in the
.   .   -




            Ron. J. M. Falkuer,Rage 3   (V-1311)



                same line of business;to borrowmoney or is-
                sue debenturesfor oamyingout any or all
                puvposesabove enumerated. Providedthat the
                power and authorityherein conferredshall iu
                no way affect any of the urovisionsof the
                anti-trustlaws of this state."

                     Article1318, V.C.S.,provides:

                     "'Allchartersor amendmentsto charters,
                uuder the provisionsof this Chapter,shall
                be subjectto the power of the Iegislatureto
                elt62, reformor amend the sazm."

                       A questionvery sidlar to that under consldera-
            tionvas involvedin State .              o Public k-v&q&~
            69 S.W.2d38 ('&run.  App. 19;4           case a statutepro-
            vided that any corporationoperatinga streetor suburban
            railwaycou3doperatemotorvehloles to oarrypssengursfor
            hire ulthln the city or tovn or within five miles thereof.
            The public servioeooqany operatedbusses under the statute,
            but failed to amend its charterto includethis purpose. In
            holding that the ccnupanyuasauthorimd to operatethebussez,
            the Court said:

                       "The state contends,however,that in
                anyeventappellantwasrequired to amend its
                charterafter the enactmentof Article6548
                in 1923, so as to avail Itself of its provi-
                SIOIUI.  This contentionIs not sustained. Ar-
                ticle 6548 Is a psrt of the title YLaiJroads'
                of the R.S. 1925, and is not a subdivisionof
                article1302, relatingto the purpose clauses
                of corporations. It specifioallyauthorizes
                an electriomotor streetrailway corporation
                like appellantto operategasolineaopelled
                motor vehiclesin connectionwith its street
                railwaybusiness. Ihe law is settledthat the
                powers of a corporationorganizedunder gen-
                eral laws are not determinedalone from Its
                chartarprovislons,but are also determined
                flwm the law under which it is organizedor
                operates. It is also settledlaw that It is
                not necessaryfor the charterof a corpora-
                tion to containall the powers conferredby
                statute;nor is it necessarytoamend the char-
                ter of a corporationto includepowers confer-
                red solelyby statute,unless the act itself
Ron. J. M. Falkner,Page 4   (V-1311)



    requiresthe awrdment. RoaringSpringsTOWS
    site Co. v. FaducahTel. Co., 109 Tex, 452,
    212 S.W. 147; Texas CentralPower Co. v. Jolly
    (Tex. Civ. App.) ,246 S.W. 420; Kuehlerv. Tex.
    Power Corporation(Tex.Civ. App.) 9 S.W. (2d)
    435; M&his v. Pridham,1 Tex. Civ. App. 58,
    20 S.W. 1015; WichitaFalls TractionCo. v.
    Reley (Tex. Civ. App.) 17 S.W.(2d)157; 'Chomp-
    ;sa~4~00rations       (3d Ed.) R 188." (69 S.K
            .

          We think the answer to your questionIs controlled
by the law aunouucedin the above CBSC). The appellentin
that case had no power to operatemotmbueses until such
poVar was conferredupon it by the act creatingArticle6548,
which act did not specifically requireappellantto amend its
charter to inolwiethe powers so confemed before it could
exeraiasthem. The Court held thatappellantwas ootreqtied
to amend Its charterbsfore sxerclsidgthe p0uer to operate
z~-toi9u~ses,for such paver tis 8p0ifi~a~   grantedbyArti-
cle 654%

          'Ibisholding is in accordwith the folkMug State-
ments of the rule set forth in Texas Jurisprudence
                                                 and Amrl-
can Jurisprudeme~,j,

         "The effeot of a generalstatutorygrant is
    to invest the corp0ratiOn~wlth
                                 the power as fully
    azd effectuallyas if It were set out at length
    in It6 charter.n(10 Tex. Jur. 863, kporations,
    Sec. 234.)

           "The charterof a ooqmatiou organizeduz-
    der a generalaot consistsof the provielonsof
    the existingstate constltutlon,  the particular
    statuteunder which it is formed and all other
    geuerallaws whloh are made applicableto oornor-
    ations formzd thereunderand of the articlesof
    associationor incoruorationfiled thereunder,as
    the charteror certlfioateof Incorporation
    grantedby the Court or offirerin compliance
    with its terms, althoughthe provisionsof suoh
    laws are n0t embodiedin the charter,and the
    parers,rjghtd,duties,and lisbllltiesof the
    corpratlon    are determinedaccordingly." (l8 0.
    J.S. 422, Cqmrations, Sec. 43.)
    .   .   -

.

                Ron. J. M. Nlkuer, Page 5   (V-l3l.l)



                          Your questionpertainsouly to corporationswhich
                have a minlmumcapital stockof $5O,COOand which were formed
                prior to Septembsr7, 1951, the effeotlvedate of Senate
                Bill 339, for the purposesspecifiedin Sections48, 49, and
                50 of Article1302 and In Article1303b. SenateBill 339
                speoifioallyprovidesthat such corporationsshallhave, in
                additionto the powsrs conferredupon corporationsby the
                general corporatelaw, the powers thereinenumerated. This
                bill does uotspaoificallyrequireany corporationto which
                It applies to amend Its charterto includethe powers so con-
                ferred before It may exercisethem.

                         -You are thereforeadvisedthat corporationsformed
                pior to September7,1951, for the purposessoecifiedin Sec-
                tions 4S, 49, and 50 of Article1302 ald in Article1303b,
                V.&S., and havinga minimumpaid-incapitalof $50,000,may
                exercisetbe additional@vilegee granted.themby Senate Bill
                339,~,uithoutamehdiugtheir        charterstoinclude the
                privilegesso conferred.

                          In answeringyour question,we have not considered
                the constitutionalityof SemxteBill 339, sinceyour question
                is based upon an assumptionof constitutionalityand does not
                require om consideration thereofat this time.




                         Corporationsformed pior to September7,
                    1951, the effectivedate of Senate Bill 339, Acts
                    52ad bg., R.S. 1951, ch. 472, p. 832, for the
                    purposesspeolfledin Sectlone48, 49, and 50 of
                    Article1302 arxlIn Articlel303b, V.C.S.,and
                    having a mlnimmnpsid-Incapitalof $5O,OOO,nmy
                    exercise the additionalpvivllegesgrantedthem
                    by SenateBill 339 withoutameudiugtheir charters
                    to inoludethe privilegesso couferred. Sandy-
                    -,                                69 S.%?d 38
                    bnm    App. 1934).
                APPDOVED:                        Yours very truly,

                0. K. Riohards                     PRYcEDADYDL
                bial 6rAppellatsMvision          AttorneyGsmral

                Jesse P. I&a, Jr.                 b--e$j-
                %viewlng Assistant
                                                 w
                Qarles D. k&hews                     Bruce W. Bryant
                First Assistant                            Assistant
                BhDlWb